Case 2:17-cv-01592-JMA-SIL Document 20 Filed 12/11/20 Page 1 of 2 PageIDFILED
                                                                         #: 112
                                                                                                                                                          CLERK
                                                                                                                                                12/11/2020 10:50 am
                                                                                                                                                   U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT                                                                                                                  EASTERN DISTRICT OF NEW YORK
EASTERN DISTRICT OF NEW YORK                                                                                                                       LONG ISLAND OFFICE
---------------------------------------------------------------------------------------------------------------------------------X   For Online Publication Only
WILLIAM COSTIGAN,

                                                                   Plaintiff,

                            -against-                                                                                                ORDER
                                                                                                                                     17-CV-1592 (JMA) (SIL)
ANDREW SAUL,


                                                                     Defendant.
---------------------------------------------------------------------------------------------------------------------------------X
AZRACK, United States District Judge:

                On April 14, 2020, plaintiff William Costigan (“Plaintiff”) filed a motion for attorneys’

fees. (ECF No. 13.) On April 15, 2020, Judge Spatt referred Plaintiff’s motion to Magistrate

Judge Locke for a Report and Recommendation (“R&R”). (ECF No. 16.) On July 13, 2020, this

case was reassigned to this Court. On November 12, 2020, Judge Locke issued an R&R

recommending that Plaintiff’s motion for attorneys’ fees be granted in part and denied in part as

follows: Plaintiff should be granted leave to file an amended motion (as a new motion) with

accompanying supporting papers as appropriate, after the Social Security Administration renders

its determination on his pending fee petition pursuant to 42 U.S.C. 406(a) for the work Plaintiff’s

counsel performed at the administrative level. Plaintiff’s new amended motion should be filed

consistent with this Court’s individual rules. (Electronic Order, 11/12/20.)

                To date, no objections have been filed to the R&R, and the time for filing such objections

has passed. Having conducted a review of the full record and the applicable law, I adopt Judge

Locke’s R&R in its entirety as the opinion of the Court.

                In reviewing a magistrate judge’s report and recommendation, the court must “make a de

novo determination of those portions of the report or . . . recommendations to which

                                                                                                            1
Case 2:17-cv-01592-JMA-SIL Document 20 Filed 12/11/20 Page 2 of 2 PageID #: 113




objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); -
                                                   see also -
                                                     - ---  Brown
                                                              - - - -v.
                                                                     - -Ebert,
                                                                         - - - No. 05–CV–5579,

2006 WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The court “may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C). Those portions of a report and recommendation to which there is no specific

reasoned objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48,

51 (E.D.N.Y. 2008).

       I have undertaken a review of the record and the R&R, and finding no clear error, I adopt

Judge Locke’s R&R. Accordingly, the Plaintiff’s motion for attorneys’ fees is granted in part and

denied in part. Plaintiff is granted leave to file an amended motion (as a new motion), with

accompanying supporting papers as appropriate, after the Social Security Administration renders

its determination on his pending fee petition pursuant to 42 U.S.C. 406(a) for the work Plaintiff’s

counsel performed at the administrative level. Plaintiff’s new amended motion should be filed

consistent with this Court’s individual rules.

SO ORDERED.

Dated: December 11, 2020
Central Islip, New York

                                                             /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
